DETAILED ACTION
	For this office action, Claims 93-110 are pending.  Claims 1-92 and 111-131 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The examiner agrees to the applicant’s request to hold the double patenting rejection in abeyance until the prior art rejections have been resolved.  Furthermore, applicant’s amendments have rendered the claims in a manner that interpretation under 35 U.S.C. 112(f) is no longer necessary; therefore, said interpretation has been removed. 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 16 January 2022, with respect to the grounds of rejection of Claims 93-110 under 35 U.S.C. 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 103(a) in view of the respective previously cited references and Hayes et al. (herein referred to as “Hayes”, US Pat Pub. 2005/0087499).  Since the arguments do not address these new grounds of rejections, they are considered moot and will not be addressed further at this time.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 93-95, 97-108 and 110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aulniers, US Pat Pub. 2006/0011555, in view of Hayes et al. (herein referred to as “Hayes”, US Pat Pub. 2005/0087499).
As to claim 93 Aulniers teaches a propulsion system for a water craft having a structure, comprising:
an engine (59) configured to be coupled to the structure of the watercraft (See Fig. 5); an enhancement substance generator configured to generate an enhancement substance during operation of the engine (See in Figs. 4A-4C and 8A and 8B, a system is provided to dispense ozone and oxygen to the water, and which is capable of at least partially mingle with the with the wake generated by the drive assembly); and 
a drive assembly (See in Fig. 5 a drive assembly extends from the engine; see also Fig. 8, a drive assembly comprises a shaft 114 and is attached to the propeller 116) operatively coupled to the engine and configured to provide a propulsive wake within a marine environment to propel the watercraft through the marine environment (See [0045], the propulsion system propels the water craft through the water; and the craft is considered to be fully capable of producing a wake by disturbing the surface of the water as the vessel is propelled through); at least one of the engine and drive assembly being further configured such that the enhancement substance generated during operation of the engine is dispensed into the propulsive wake provided during operation of the drive assembly (See in Figs. 4A-4C and 8A and 8B, a system is provided to dispense ozone and oxygen to the water, and which is capable of mingling with the wake generated by the drive assembly during operation of both engine and motor). 
However, Aulniers is silent on the engine including the enhancement substance generator.
Hayes discloses a remediation with ozone of sediments containing organic contaminants in the same field of endeavor as Aulniers, as it solves the mutual problem of providing a vessel comprising an ozone generator (Paragraph [0092]). Hayes further discloses an engine including a substance generator for the purpose of providing a power supply to an ozone generator on a vessel (Figure 5; Paragraph [0092]; dredge barge, engine for powering ozone generator). 

As to claim 94, Aulniers teaches the system of claim 93, and further teaches that wherein at least one of the engine or drive assembly is configured to dispense the substance into the marine environment at a location below the surface of the water (See in Figs. 4a-7, the water moves through a tunnel where dispensing openings are disposed below the surface.  And see also Figs. 8a where the dispensing openings are shown proximate to the propeller and therefore below the surface of the water).
As to claim 95, Aulniers teaches the system of claim 93, and further wherein the engine further includes a pump configured to dispense the enhancement substance into the marine environment (See Fig. 4A and [0031], the source of O2 is a bottled oxygen source ,and further pump 48 is provided and is functionally coupled to the bottled oxygen source via venturis and a gas manifold in order to provide the enhancement substance into the marine environment).
As to claim 97, Aulniers teaches the system of claim 93 and further provides that the enhancement substance generator configured to dispense at least air, ozone, diatomic oxygen, oxygen containing substance, or an oxygen enhancing substance (See Fig. 4A O3, OH, O2, are provided; and see [0031], the source of the oxygen is from the atmosphere).
(See in Fig. 4A 44 is a corona discharge ozone generator which uses corona discharge in air to produce the ozone).
As to claim 102, Aulniers teaches the system of claim 93 that the substances are deterring to marine species is considered to be a statement of intended use which does not serve to particularly further define the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Here the oxygen and/or ozone are considered to be fully capable of deter marine species which are anaerobic.
As to claim 103, Aulniers teaches the system of claim 93, and further that the substances mitigate one or more pollutants is considered to be a statement of intended used and does not serve to particularly define the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Here the oxygen and/or ozone are considered to be fully capable of mitigating pollutants which are susceptible to oxidation degradation.
As to claim 104, Aulniers teaches the system of claim 93 and further the engine in Aulniers is an inboard-type engine  (See in Figs. 2 and 5, the inboard motor and propulsion system provide for a propulsion system in a tunnel of the hull)
As to claim 105, Aulniers teaches the system of claim 93 and further provides a propeller assembly driven by the engine (See 18 in the Figs, which is the propeller region, and see 114 and 116 in Fig 8A).
As to claim 106 Aulniers teaches the system of claim 106, and further provides for a dispensing of the enhancement substance proximate the propeller assembly (See in Fig. 8A).
(See in Figs. 5 and 6 the introduction is upstream of the propeller assembly region).
As to claim 108, Aulniers teaches the system of claim 105 and further provides for the dispensing of the enhancement substance downstream of the propeller assembly (See in Fig. 8A).
As to claim 110, Aulniers teaches the system of claim 105, and further provides for the structure including a hull, and wherein the propeller assembly is disposed within a chamber of the hull (See Fig. 2, and [0012] a hull is contemplated; and see also in Fig. 8A the propeller assembly is located in tunnel 118).

Claims 93, 94, 96, 97 and 101-109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen et al. (herein referred to as “Christensen”, US 3434447, in view of Hayes et al. (herein referred to as “Hayes”, US Pat Pub. 2005/0087499).
As to claim 93, Christensen teaches a propulsion system for a watercraft having a structure comprising:
an engine (B) configured to be coupled to the structure of the watercraft, an enhancement substance generator configured to generate an enhancement substance during operation of the engine (See 11, 10a-d, 12, and outlet extending through propeller D); and 
(See Fig. 2, and including D which is a propeller) operatively coupled to the engine and configured to provide propulsive wake within a marine environment to propel the watercraft through the marine environment (See at least col. 2 lines 40-53 and throughout), at least one of the engine and the drive assembly being further configured such that the enhancement substance generated during operation of the engine is dispensed into the propulsive wake provided during operation of the drive assembly (See col. 2 lines 55-65; and col. 3 lines 1-20 compressed air which contains oxygen is used, also connected to propeller)
Although Christensen does not mention that the air is a substance which enhances the marine environment, this is considered to be a statement of intended use which does not particularly further define the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Here the apparatus is considered to fully capable of enhancing the marine environment by distributing air which is within the scope of enhancement substance within the present application.
However, Christensen is silent on the engine including the enhancement substance generator.
Hayes discloses a remediation with ozone of sediments containing organic contaminants in the same field of endeavor as Christensen, as it solves the mutual problem of providing a vessel comprising an ozone generator (Paragraph [0092]). Hayes further discloses an engine including a substance generator for the purpose of providing a power supply to an ozone generator on a vessel (Figure 5; Paragraph [0092]; dredge barge, engine for powering ozone generator). 

As to claim 94 Christensen teaches the system of claim 93, and further provides for introducing the substance below the surface of the marine environment (See in Fig. 1).
As to claim 96, Christensen teaches the system of claim 93, and further provides that the enhancement substance is in a pressurized supply vessel (11) and the valve (13) is provided to controllably release the substance form the supply vessel to the marine environment.
As to claim 97, Christensen teaches the system of claim 93, and further provides that the system is configured to dispense air (See Christensen col. 2 lines 59-61).
As to claim 101, Christensen teaches the system of claim 93 that the substances are promoting to marine species is considered to be a statement of intended use which does not serve to particularly define the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Here the oxygen in air is considered to be fully capable of enhancing and promoting marine species which are aerobic.
As to claim 102, Christensen teaches the system of claim 93 that the substances are deterring to marine species is considered to be a statement of intended use which does not serve to particularly further define the invention in terms of its structure.  See 
As to claim 103, Christensen teaches the system of claim 93, and further that the substances mitigate one or more pollutants is considered to be a statement of intended used and does not serve to particularly define the invention in terms of its structure.  See MPEP 2112.01(I) and 2114.  Here the oxygen in air is considered to be fully capable of mitigating pollutants which are susceptible to oxidation degradation.
	As to claim 104 and 105, Christen teaches the system of claim 93 and further provides for an outboard engine driving a propeller assembly (See in Fig. 1).
	As to claims 106-108, Christensen teaches the system of claim 105, and Christensen dispenses the enhancement substance proximate and upstream of the propeller assembly (See 12 in Fig. 1), further by operation of the propeller drawing in the upstream fluid (gas+liquid) and driving it downstream of the stern as the vessel is propelled through water, the system of Christensen is fully capable of further dispensing the enhancement substance to locations downstream of the propeller.
As to claim 109, Christensen teaches the system of claim 105, and further provides for a hull and that the propeller assembly is disposed external to the hull (See in Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02/24/2022